DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8,10-19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giljohannet al. (2010/0000572) in view of Stratford et al. (5,203,794), and Cryer et al. (5,445,553) and Ichinoseki et al. (4,655,847).

In reference to claim 1, Gijohann et al. teaches a method for cleaning a jet engine, the method comprising introducing a cleaning medium having solid materials into the engine by way of at least one discharging device, 4.
In reference to claim 6, wherein the jet engine comprises a first compressor stage, 52, and an inlet opening, and wherein an outlet of the at least one discharging device, 4,  is arranged at a radial spacing from a rotational axis of the engine, 
In reference to claim 7. wherein a main exit direction of the discharging device encloses an angle with the rotational axis of the engine, which angle corresponds substantially to an angle of attack of fan blades of the engine, (pp 0061, fig. 3).
In reference to claim 8, wherein the solid material includes particles having different sizes, (they would have to be different sizes since they are formed randomly).
In reference to claim 10, wherein the solid material comprise carbon dioxide in the form of pellets or another comminuted form,  (pp 0060).
In reference to claim 16, herein the jet engine comprises a fan, 51, which is rotated while the cleaning medium is introduced into the jet engine, (pp 0065).
In reference to claim 17, an apparatus for cleaning a jet engine, the apparatus comprising a device, 2, for generating a gas flow, (pp 0057), a discharging device, 4, for discharging a cleaning medium.

Giljohann et al. teaches all the limitations of the claims except for the solid material being water ice, and wherein the cleaning medium has solid carbon dioxide and water ice in the mass ratio of from 5:1 to 1:5, wherein the cleaning medium exits from the discharging device at an exit speed of from 5 to 50 m/s, the cleaning medium exits from the discharging device at an exit speed of from 10 to 30 m/s, wherein the cleaning medium is conveyed mechanically to the discharging device, wherein the cleaning medium is conveyed mechanically to the discharging device by a conveying 
Stratford teaches a method of cleaning comprising introducing a cleaning medium  through a discharge device and the cleaning medium exiting from the discharge device at an various exit speeds, and particles of various lengths (as shown in table 1).
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Giljohannet al. with a discharge device that discharges the cleaning medium at an exit speed of from 5 to 50 m/s  and from 10 to 30 m/s and wherein the solid carbon dioxide and/or the water ice have/has a pellet size of 6mm or less, wherein the size of each of the pellets of the water ice is from 2 mm to 6 
The limitations of the cleaning medium being discharged at a speed of 5 to 50 m/s and from 10 to 30 m/s and the limitation wherein the solid carbon dioxide and/or the water ice have/has a pellet size of 6mm or less, wherein the size of each of the pellets of the water ice is from 2 mm to 6 mm in length are range limitations.  You are basically claiming the speed in which various particles with varying sizes exit the discharging device. Stratford teaches a table where the velocity of the exit speed of the particle coincides with the length of the particle, or particle size. Stratford teaches that the smaller the particle, the higher the discharge velocity. The last measurement shown on the table shows that the particle with the length of .225 inches exits at a velocity of 237.1 ft/sec. Given this teaching, if you was to extrapolate the table out to further measurements, then as the particles increase in size, the velocity of the particles will slow down. 
Cryer et al. teaches mechanically conveying the cleaning medium to the discharging device by a rotatable conveyor, (col. 5, lines 30-35), and Schmidt teaches a spiral shaped conveyor, 34, (fig. 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Giljohann as modified by Stratford with a spiral conveyor, as taught by Cryer et al. as modified by Schmidt, in order to provide means to convey the cleaning medium to the discharge device, and since Giljohann teaches that his supply device is not shown, (pp 0060).


Ichinoseki et al. teaches a cleaning medium comprising water ice and carbon dioxide, (col. 3, lines 25-28).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the method of Giljohann with a cleaning medium comprising water ice, or both water ice and carbon dioxide, in order to enhance the blasting capabilities. 

It would have been further obvious to provide the tool with the cleaning medium having solid carbon dioxide and water ice in the mass ratio of from 5:1 to 1:5, the cleaning medium is conveyed pneumatically to the discharging device, as a matter of design choice for an alternate conveying means, and the cleaning medium is conveyed pneumatically to the discharging device by way of a carrier gas at a pressure of from 0.5 bar to 2 bar, the radial spacing corresponds to from 0.5 to 1.2 times a radius of the inlet opening, which is directed upstream of the first compressor stage, wherein the solid materials are introduced with a mass flow of from 500 to 2500 kg/h, wherein . 


Claims 20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giljohann et al. as modified by Stratford, Cryer et al. and Ichinoseki et al., in further view of Drew (7,347,768).
Giljohann et al. as modified by Stratford, Cryer et al. and Ichinoseki et al. teaches all the limitations of the claims except for a diffuser arranged downstream of the mixing device.  
Drew teaches a diffuser. 28, arranged downstream of the mixing device, (col. 3, lines 29-32).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Giljohann et al. as modified by Stratford, Cryer et al. and Ichinoseki et al., with the diffuser, as taught by Drew, in order to enhance the particle distrubtion capabilitis of the cleaning system. 


Allowable Subject Matter
Claims 26 and 27 are allowed.

Response to Arguments
Applicant's arguments filed 5/5/21 have been fully considered but they are not persuasive. 
The Applicant argues, “ Stratford teaches a velocity substantially higher than that claimed for the particle size specified in amended claim 1.  The information shows that a .225 in., or 5.715 mm, in length, pellet having a substantially higher velocity of 237.1 ft./s, or 72.3 m/s, than required by amended independent claim 1.  Extrapolating the values of Table 1 to a particle size of 6 mm (which is the maximum claimed particle size of amended claim 1), the velocity would still be about 70 m/s. This is considerable larger than the claimed velocity. In view of this specific teaching, and in view of Stratford’s teaching to achieve as large as possible kinetic energies and corresponding velocities, the Office Action’s assertion that an exit speed between 5 and 50 m/s could be obtained simply by “discovering the optimum or workable ranges” does not appear correct. Accordingly, Stratford teaches and suggests only using high velocities outside of the “5 to 50 m/s” required by claim 1, particular for particle sizes of less than 6 mm.”
The Examiner disagrees.  As stated in the rejection the claimed particle size and the claimed discharge speeds are optimum ranges.  Even though as the Applicant stated from extrapolating the particle size and speed from table 1 of Stratford, that a particle size of 6 mm would have a velocity of about 70 m/s, it would still be obvious to adjust the workable particle sizes and velocities in order to meet the desired results of on the workpiece.   It would be obvious to adjust the size and speed to control the momentum of the cleaning medium.  If one was performing a cleaning task, and the 
Also the Applicant has not provided teachings in the specification that the specific sizes and velocities that are claimed in claim 1, are critical.  In fact, your specification teaches various size ranges and velocities, which supports the teaching of optimization.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







July 30, 2021
/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723